Citation Nr: 0003841	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, (RO).  In a December 1998 remand, the 
Board detailed the procedural history of this case.  The 
issue above remains the only issue currently before the 
Board.  


REMAND

Initially, the Board notes the veteran, in a September 1999 
statement, indicated that his claim is for service connection 
for a liver condition "defined as 'elevated liver 
enzymes.'"  The veteran essentially contends that, if 
current findings indicate elevated liver enzymes, or if other 
current studies of liver function are found to be abnormal, 
those findings constitute a current disability for service 
connection purposes.

In December 1998, after finding the veteran's claim for 
service connection for a liver disability well-grounded, and 
after determining that the duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991) required further medical development, 
the Board remanded the claim to the RO to obtain and 
associate with the claims file all pertinent VA and private 
medical records, including those which might document 
treatment since 1996, which were not already of record.  That 
development has been successfully completed.  The Board also 
instructed the RO to schedule the veteran for a comprehensive 
VA medical examination by an appropriate specialist for the 
purpose of determining the nature and severity of any liver 
disorder or disease, including any past hepatitis 
infection(s).  The Board also instructed that all indicated 
special studies and tests should be accomplished, and that 
the examiner should fully report all findings and fully 
explain any opinion(s).

A review of the July 1999 VA examination report reveals that, 
under the heading of "DIAGNOSTIC AND CLINICAL TESTS," is a 
notation that "[a]dditional blood work has been requested 
including complete blood count with differential and liver 
panel."  Under the heading of "DIAGNOSIS" at the end of 
that report it is also stated that "[t]he complete blood 
count with differential is being repeated at this time."  
The results of that testing, however, do not appear of 
record, and there is no statement from the examiner of record 
which indicates he received the results, interpreted them, 
and provided the opinions requested in the December 1998 
Board remand.  Accordingly, as the examination report is not 
complete and sufficient to properly adjudicate the veteran's 
claim, it must be returned as inadequate for adjudication 
purposes.  See 38 C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the reports of 
testing and studies noted in the July 
1999 VA examination report of the 
veteran.  If the requested tests and 
studies reports cannot be located, that 
fact, and the reasons therefor, should be 
documented in the claims file, and the 
veteran should be afforded the 
opportunity to complete any necessary 
testing, or to be scheduled for another 
VA examination, to include that testing, 
if it is found necessary.

2.  After completion of the above, and if 
another examination or further testing is 
not required, the RO should request that 
the examiner who conducted the July 1999 
VA examination of the veteran review 
those reports, confirm that all ordered 
tests and studies have been accomplished, 
interpret the results of those tests and 
studies, and describe to the fullest 
extent possible the nature of any liver 
disorder or disease found, and the 
relationship of that disease or disorder 
to the elevated liver enzyme readings 
noted during the veteran's military 
service.  If a current liver disability 
cannot be medically diagnoses, the 
examiner should so state.  If the 
examiner who conducted the July 1999 VA 
examination is not available, the RO 
should request another qualified 
specialist to review both the examination 
report and the reports of the special 
tests and studies, and provide the 
opinions requested in this remand and in 
the December 1998 remand.

3.  After completion of the above the RO 
should review the examination, tests and 
studies reports, and the resultant 
opinions, to determine if they are 
sufficient to properly adjudicate the 
veteran's service connection claim.  If 
not, the report(s) should be returned as 
inadequate for rating purposes.

4.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO or the 
examiner, the RO should review the record 
and adjudicate the veteran's service 
connection claim in accordance with all 
current statutes, regulations, and 
caselaw.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an appropriate time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
obtain current medical 


evidence as to his service connection claim.  The Board also 
informs the veteran and his representative of the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


